DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Examiner’s Comment
This Action is in response to the Request for Continued Examination filed on 05/24/2021 with Amended Claims and Applicant's Remarks filed on 05/24/2021.
Applicant has amended claims 1, 8, and 15 and canceled claim 21 according to Amendments filed on 05/24/2021. Claims 1-20 are pending and currently under consideration for patentability.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 8, and 15 have recited the following additional elements: Computing device, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 1, 8, and 15 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. computing device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1, 8, and 15 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0028], for implementing the memory and processor, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-7, 9-14, and 16-20 further recite the method, computer-readable medium, and system of claims 1, 8, and 15, respectively. Dependent claims 2-7, 9-14, and 16-20 when analyzed as 
Under Step 2A, Prong II, for dependent claims 2-7, 9-14, and 16-20, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more.
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0070759 to Flatt in view of US Publication 2015/0134371 to Shivakumar.


Claims 1-7, 8-14, and 15-20 are method, computer-readable medium, and system claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.

With respect to Claim 1:
Flatt teaches:
A computer-implemented method comprising: identifying, by a computing device, […] specific data of a past media program (i.e. identify pacing scale factor, which is based on impressions, for all past campaigns) (Flatt: ¶ [0038] “As shown by the exemplary process 100 of FIG. 1 to calculate the pacing scale factor, the data from some prior range of days of scheduling this campaign can be used. For example, the total number of impression deliveries predicted (102) to occur, based on such historical data, across all of those days can be divided by the total estimated number of impressions actually delivered (104) to compute (106) the pacing scale factor (108) for that campaign.”);
predicting a size of delivery of a future media program based upon, at least in part, the […] specific data of the past media program (i.e. predicting number of impressions to occur based on historical data) (Flatt: ¶ [0038] “For example, the total number of impression deliveries predicted (102) to occur, based on such historical data, across all of those days can be divided by the total estimated number of impressions actually delivered (104) to compute (106) the pacing scale factor (108) for that campaign.”);
generating a financial media product based upon, at least in part, the predicted size of delivery of the future media program (i.e. identifying assets to be scheduled for campaign) (Flatt: ¶ [0043] “First, for each asset delivery opportunity (202), a decision is made (204) as to whether the asset delivery opportunity ("ADO" in the figures) is filled or is available to be populated with additional assets. In a traditional, single asset per asset delivery opportunity context, this decision may simply involve determining whether an asset is scheduled for that asset delivery opportunity or not.” Furthermore, as cited in ¶ [0040] “Specific embodiments of the scheduler use the daily pacing value for each asset together with the estimated audience size for each asset delivery opportunity to generate an assignment of one or more assets to ( or perhaps exceeding in some cases) asset delivery opportunities. The result of this may be generally referred to as the "schedule." The goal may be to schedule all assets within available asset delivery opportunities up to the delivery of the daily pacing of each asset, or at least to schedule as many impressions of assets up to their daily pacing as possible.”);
identifying an actual size of delivery (i.e. identifying actual count of impressions) (Flatt: ¶ [0055] “Then, rather than count the number of devices that match as in the scheduling example, the probabilities for the devices that match can be used to form a probabilistically based estimate of the number of viewers. Of course this may still be a sample and, if so, it can be scaled for the whole audience. This technique implicitly solves the correlation problem because it uses actual data about matching devices that may be tuned to the relevant channel (in the context of a television network).”);
executing a first action if the actual size of delivery is greater than the predicted size of delivery based upon, at least in part, the financial media product (i.e. executing a correction factor if the number of actual impressions is greater than the predicted number of impressions) (Flatt: ¶¶ [0059]-[0061] “That prediction may be compared to the actual breakdown of the audience as reported by ADNs and a correction for the targeting can be determined…The first three columns show the a priori audience allocation that was computed by the scheduler for a given asset delivery opportunity. Suppose that the ,
wherein the first action includes transferring an asset from a first location to a second location if the actual size of delivery is greater than the predicted size of delivery (The Examiner would like to note that the Applicant has not provided any explicit definition of “location” within the Applicant’s specification other than a recitation of memory location in ¶ [0035]. The Examiner interprets “location”, under the broadest reasonable interpretation in light of the Applicant’s specification, to be a location within the memory of the computer) (i.e. compare predicted audience size to threshold, wherein if it is above the threshold then the asset is delivered to the target and if is below the threshold then the asset is sent to inventory and is not added to schedule) (Flatt: ¶ [0066] “The illustrated process 200 may also reject any asset that is determined to have too small of a prospective audience. For example, this functionality may be provided to conserve processing resources, bandwidth, storage resources, or the like. A new asset may fail to meet this threshold at the outset, or a previously scheduled asset may fall below this threshold because of audience diminution due to a newly scheduled asset. Accordingly, in the ; and
executing a second action if the actual size of delivery is less than the predicted size of delivery based upon, at least in part, the financial media product (i.e. executing a different correction factor if the number of actual impressions is less than the predicted number of impressions) (Flatt: ¶¶ [0059]-[0061] “That prediction may be compared to the actual breakdown of the audience as reported by ADNs and a correction for the targeting can be determined…The first three columns show the a priori audience allocation that was computed by the scheduler for a given asset delivery opportunity. Suppose that the delivery statistics were as shown in the fourth column. It is clear from this that the original computation for the delivery to target A (which may be arbitrarily complicated targeting criteria) overestimated the delivery (from which we can conclude there is likely a negative correlation between the underlying programming/TOD and the targeting). Similarly, the audience size for D was significantly underestimated-likely a strong positive correlation…For each of the targets, a correction factor can be computed (which will be specific to either this TOD or program) as a simple ratio between predicted and actual delivery. Several correction factors for a same targeting and TOD/program can be averaged in some manner (e.g., a geometric mean) to build a correction factor that can be used in the future when that targeting is used again in the same program/TOD, as a specific example, all of the correction factors ,
wherein the second action includes transferring an asset from the first location to a third location if the actual size of delivery is less than the predicted size of delivery (The Examiner would like to note that the Applicant has not provided any explicit definition of “location” within the Applicant’s specification other than a recitation of memory location in ¶ [0035]. The Examiner interprets “location”, under the broadest reasonable interpretation in light of the Applicant’s specification, to be a location within the memory of the computer) (i.e. compare predicted audience size to threshold, wherein if it is below the threshold then the asset is sent to inventory and is not added to schedule) (Flatt: ¶ [0066] “The illustrated process 200 may also reject any asset that is determined to have too small of a prospective audience. For example, this functionality may be provided to conserve processing resources, bandwidth, storage resources, or the like. A new asset may fail to meet this threshold at the outset, or a previously scheduled asset may fall below this threshold because of audience diminution due to a newly scheduled asset. Accordingly, in the illustrated process 200, for each asset assigned to an asset delivery opportunity (220), an asset impression delivery proportion (an absolute audience size, "share" of the total audience for that asset delivery opportunity, or the like) can be compared (222) to a minimum threshold. If the proportion for an asset falls below this threshold, the asset can be rejected (216), e.g., not added to the schedule or removed from the schedule if previously scheduled. Otherwise, the asset is scheduled (224) and the expected impression delivery totals are updated (226). If the asset delivery opportunity is then filled to the desired level, the illustrated process 200 can proceed to the next asset delivery opportunity or, if no more remain, can terminate. Otherwise, a new asset that has not achieved its daily pacing value is considered for addition to the schedule for the current asset delivery opportunity.”).
Flatt does not explicitly disclose identifying, by a computing device, event specific data of a past media program.
However, Shivakumar further discloses identifying, by a computing device, event specific data of a past media program (Shivakumar: ¶¶ [0053] [0054] “Timeline 304 may be .
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Shivakumar’s identifying event specific data of a past media program relating to actual events to Flatt’s identifying specific data of a past media in order to predict the size of delivery of a media program. One of ordinary skill in the art would have been motivated to do so in order to “provide systems and methods for automatic electronic scrap booking for event attendees.” (Shivakumar: ¶ [0007]).
With respect to Claims 8 and 15:
All limitations as recited have been analyzed and rejected to claim 1. Claim 8 recites “A computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations” (Flatt: ¶ [0093]) recited in method claim 1. Claim 15 recites “A computing system including one or more processors and one or more memories configured to perform operations” (Flatt: ¶ [0096]) recited in method claim 1. Claims 8 and 15 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

With respect to Claim 2:
Flatt teaches:
The computer-implemented method of claim 1 wherein identifying includes obtaining at least a portion of the event specific data via an internal data feed (i.e. raw click stream data is obtained via in-network feed) (Flatt: ¶ [0067] “This may be particularly useful in systems where raw behavior information, such as user click-stream information, is available for analysis in the network, e.g., where the click-stream information is available at a head end or other network node. In such cases, the network operator may be able to effectively predict decisions by individual devices.”).
With respect to Claims 9 and 16:
All limitations as recited have been analyzed and rejected to claim 2. Claims 9 and 16 do not teach or define any new limitations beyond claim 2. Therefore they are rejected under the same rationale.

With respect to Claim 3:
Flatt does not explicitly disclose the computer-implemented method of claim 1 wherein identifying includes obtaining at least a portion of the event specific data via web scraping executed using a scripting language.
However, Shivakumar further discloses wherein identifying includes obtaining at least a portion of the event specific data via web scraping executed using a scripting language (i.e. identifying events via scraping (i.e. web scraping through user’s email, social network page, or other account to identify event specific data) (Shivakumar: ¶¶ [0061] [0062] “Event data and event-related mementos such as some or all of photos 308, captions 310, comments 311, may be automatically harvested from a user's account associated with webpage 300 (e.g., a user's .
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Shivakumar’s identifying includes obtaining at least a portion of the event specific data via web scraping executed using a scripting language to Flatt’s executing an action based on a comparison of a predicted size of delivery to the actual size of delivery for the media program.  One of ordinary skill in the art would have been motivated to do so in order to “provide systems and methods for automatic electronic scrap booking for event attendees.” (Shivakumar: ¶ [0007]).
With respect to Claims 10 and 17:
All limitations as recited have been analyzed and rejected to claim 3. Claims 10 and 17 do not teach or define any new limitations beyond claim 3. Therefore they are rejected under the same rationale.

With respect to Claim 4:
Flatt teaches:
The computer-implemented method of claim 1 wherein predicting the size of delivery of the future media program includes executing one or more quantitative models using the event specific data (i.e. predicting/estimating audience size is based on empirical or theoretical techniques or model used on the data) (Flatt: ¶ [0018] “Audience size can be estimated using any one or more of a variety of empirical or theoretical techniques. For example, in some cases, reliable ratings information that matches up well with targeting parameters may be available. In such cases, audience estimates may be based on ratings with appropriate consideration of the interfering segments. In many cases however, ratings information may be unavailable or unreliable, e.g., due to a small share of the associated programming or targeting parameters that do not match conventional ratings demarcations.”).
With respect to Claims 11 and 18:
All limitations as recited have been analyzed and rejected to claim 4. Claims 11 and 18 do not teach or define any new limitations beyond claim 4. Therefore they are rejected under the same rationale.

With respect to Claim 5:
Flatt teaches:
The computer-implemented method of claim 4 wherein the one or more quantitative models includes at least one of a time series model and a machine learning model (i.e. multi-level models .
With respect to Claims 12 and 19:
All limitations as recited have been analyzed and rejected to claim 5. Claims 12 and 19 do not teach or define any new limitations beyond claim 5. Therefore they are rejected under the same rationale.

With respect to Claims 6 and 7:
Flatt teaches:
The computer-implemented method of claim I wherein the financial media product is based upon, at least in part, one of a type of media product and a type of event (i.e. asset is selected based on type of asset and rules for event or campaign specification) (Flatt: ¶ [0028] “As described in the Invidi .
The computer-implemented method of claim I wherein the financial media product is based upon, at least in part, a supplier of the future media program (i.e. asset is associated and provided by advertiser) (Flatt: ¶ [0026] “In one improved model, called single-advertiser spot optimization or "SASO," multiple assets from a single advertiser or other asset provider are available for delivery in a single asset delivery opportunity. In one instantiation, each device independently picks one of the assets to deliver that matches, at least in part, the current classifications at that device (and/or satisfies any other targeting constraints or considerations). In another model, called multi-advertiser spot optimization or "MASO," the same functionality is implemented with respect to assets of multiple advertisers or other asset providers.”).
With respect to Claims 13, 14, and 20:
All limitations as recited have been analyzed and rejected to claims 6 and 7. Claims 13, 14, and 20 do not teach or define any new limitations beyond claims 6 and 7. Therefore they are rejected under the same rationale.


Response to Arguments
Applicant’s arguments see page 8 of the Remarks disclosed, filed on 05/24/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-21 have been considered but are not persuasive. The Applicant asserts “Claims 1-21 were rejected under 35 U.S.C. §101 as allegedly being directed to non-statutory subject matter. Claim 8 has been amended and is believed to be in condition for allowance. As such, Applicant respectfully requests that the rejection be withdrawn.” The Examiner respectfully disagrees. The amendments made to claim 8 further specify rule-based tasks (e.g. executing actions based on size of delivery being below/above threshold) and are not considered an additional limitation that integrates the claims into a practical application but further describes the abstract idea of comparing predicted size of delivery to an actual size of delivery in order to determine an action to perform. Therefore, the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 8-11 of the Remarks disclosed, filed on 05/24/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-21 over Flatt in view of Shivakumar have been considered but are not persuasive. The Applicant asserts “First, even assuming arguendo that Flatt teaches Applicant’s claimed “predicting a size of delivery of a future media program” (which Applicant does not necessarily concede), and even assuming arguendo that Flatt’s alleged generation of the alleged financial media product at [0043] is generated based upon the alleged predicted size of delivery of a future media program (which Applicant does not necessarily concede) and as allegedly taught by Flatt at [0038]), as can be seen at least from the above citations, while Flatt may state that an asset may be rejected (e.g., not added to the schedule or removed from the schedule if previously scheduled) if the proportion for an asset falls below a threshold) or scheduled if the proportion for an asset meets the threshold, Flatt is clearly silent to teaching or suggesting that an asset is transferred from a first location to a second location if the actual size of delivery is greater than the predicted size of delivery or that the 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2018/0144380 to Herken for disclosing creating and maintaining a transactional platform and network for offering, providing selling and purchasing services, content and time.
U.S. Publication 2008/0294607 to Partovi for disclosing a system, apparatus, and method for providing targeted content to users of a social network. The system, apparatus, and method may be used to provide advertisements, promotions, and other relevant content to a user of a social network based on analysis of the user's preferences, interests, and tastes as expressed in data contained in the user's social network. Additional targeted-content may be selected and provided to a user based on the preferences, interests, and tastes of a user's friends within the social network.
U.S. Patent 9,031,888 to Lawrence for disclosing A method, system and computer program product are disclosed for predicting influence in a social network. In one embodiment, the method comprises identifying a set of users of the social network, and identifying a subset of the users as influential users based on defined criteria. A multitude of measures are identified as predictors of which ones of the set of users are the influential users. These measures are aggregated, and a composite predictor model is formed based on this aggregation. This composite predictor model is used to predict 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
June 5, 2021